IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                           __________________

                              No. 95-40234
                         Conference Calendar
                           __________________

JAMES HENRY JOHNSON,

                                         Plaintiff-Appellant,

versus

WALTER STANDLEY, Deputy Sheriff,
Houston County Sheriff Dep't,
Crockett, Texas, ET AL.,

                                         Defendants-Appellees.


                          - - - - - - - - - -
             Appeal from the United States District Court
                 for the Eastern District of Texas
                         USDC No. 9:94-CV-119
                          - - - - - - - - - -
                             June 28, 1995

Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Although this court liberally construes pro se briefs, see

Haines v. Kerner, 404 U.S. 519, 520 (1972), this court requires

arguments to be briefed in order to be preserved.        Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993).     Claims not

adequately argued in the body of the brief are deemed abandoned

on appeal.     Id. at 224-25.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                             No. 95-40234
                                  -2-


     Johnson's brief ignores the district court's determination

that his claims based on the "insufficiency" of his state-court

indictment and for malicious prosecution were noncognizable under

Heck, and his claims for false imprisonment and denial of access

to the courts were barred by the appropriate statute of

limitations.   Johnson merely asserts "that he has enough proof to

burst this case wide open," and complains of the court's

"premature" dismissal of his action.    Instead of coherent

argument, his brief strings together a series of unsupported

assertions.    However, presentation of an issue on appeal requires

that the issue be argued, not merely stated.     Yohey, 985 F.2d at

224-25; Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th

Cir. 1988).    Thus, Johnson has indicated no basis upon which to

determine that the instant dismissal for frivolousness was an

abuse of discretion.     See 28 U.S.C. § 1915(d); Booker v. Koonce,

2 F.3d 114, 115 (5th Cir. 1993).     Johnson's brief is wholly

without merit, rendering the appeal frivolous.     See Coghlan v.

Starkey, 852 F.2d 806, 811 (5th Cir. 1988).    This appeal is

dismissed as such.     See 5th Cir. R. 42.2.

     Johnson is warned that abusing the right to proceed in forma

pauperis on appeal in the future will result in sanctions.

     APPEAL DISMISSED.